Citation Nr: 0204821	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  92-15 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin disability.  

2.  Entitlement to service connection for a liver disability 
on a direct basis.  

3.  Entitlement to an increased initial rating for the 
residuals of a fragment wound above the right eye, currently 
evaluated as 10 percent disabling.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970.  

The claims regarding the residuals of a fragment wound and a 
skin disability come before the Board of Veterans' Appeals 
(Board) from a December 1991 rating action entered by a 
Department of Veterans Affairs (VA) regional office (RO) that 
denied service connection for a skin disorder, but granted 
service connection for the veteran's eye area scar and 
assigned a non-compensable evaluation.  These claims were 
perfected for appeal in September 1992, but for reasons 
unclear in the record, it was not until May 2000 that the 
veteran appeared at a hearing conducted by a hearing officer 
at the VA Medical Center in Albany, New York, to address 
these issues.  Thereafter, a supplemental statement of the 
case was issued in August 2001, which among other things 
revealed that the evaluation for the residuals of the 
fragment wound was increased from a non-compensable level to 
10 percent, effective from the veteran's original application 
for benefits received in November 1990.  These claims were 
subsequently forwarded to the Board in Washington, D.C.  

The claim for service connection for a liver disability 
arises from the veteran's original November 1990 application 
for benefits, which was denied in a May 1991 rating action.  
A notice of disagreement with respect to that decision was 
received in May 1991, but the record shows that no further 
action was taken regarding that matter until the veteran 
brought it up again in November 1996.  At that time, the RO 
considered its May 1991 decision to have become final, and 
thereafter, the matter was treated as an appeal of the 
December 1996 decision which denied the veteran's attempt to 
reopen the claim.  Under these circumstances, however, it is 
more appropriate to consider this matter on the merits, 
rather than as an attempt to reopen a previously denied 
claim, because the appeal with respect to the original denial 
never became final.  Nevertheless, before doing so, it must 
be determined whether the veteran will be prejudiced by this 
action.  In this regard, it is observed that the veteran's 
contentions have consistently addressed the underlying merits 
of this claim, and the record shows that the veteran has been 
made aware of the appropriate law and regulations regarding a 
claim for service connection on the merits.  In view of this, 
the Board concludes that the veteran will not be prejudiced 
by addressing his appeal as a claim on the merits, which will 
be accomplished below.  

In addition to the foregoing, the Board notes that the claims 
file reflects an understanding by the veteran's 
representative and the RO that a claim for an increased 
rating for post traumatic stress disorder (PTSD) is before 
the Board.  They apparently are under the impression that an 
appeal of a May 1991 rating action regarding this issue is 
before the Board.  Under applicable criteria, a perfected 
appeal to the Board of a particular decision entered by an RO 
consists of a notice of disagreement in writing received 
within one year of the decision being appealed, and after a 
statement of the case has been furnished, a substantive 
appeal received within 60 days of the issuance of the 
statement of the case, or within the remaining one year 
period following notification of the decision being appealed.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.  Here, the 
record shows that the veteran submitted his original 
application for service connection for PTSD in November 1990.  
In a May 1991 rating action, service connection for that 
disability was established, effective from November 1990, and 
a 10 percent disability evaluation was assigned.  The veteran 
disagreed with this rating in June 1991, and approximately a 
year later, in June 1992, the RO issued a statement of the 
case.  The veteran thus had until August 1992, to submit a 
substantive appeal with respect to this action, and perfect 
an appeal to the Board.  It was not until September 1992, 
however, well after one year from the May 1991 decision at 
issue and more than 60 days after the statement of the case 
was issued, that the veteran submitted a VA Form 1-9 (Appeal 
to Board of Veterans Appeals).  Obviously, this was not 
timely submitted to perfect an appeal of the May 1991 rating 
action.  

The Board does observe, however, that in a subsequent March 
1993 rating action, the RO increased the veteran's disability 
evaluation for PTSD to 50 percent, effective from November 
1990, and in an August 2001 rating action, confirmed that 50 
percent evaluation.  In November 2001, the veteran expressed 
his disagreement with this confirmed rating action.  The 
current evidence of record, however, fails to show that he 
was issued a statement of the case with respect to that 
November 2001 decision.  Therefore, this matter must be 
referred to the RO so it may issue that document, and give 
the veteran an opportunity to perfect an appeal of the 
disability evaluation he is assigned for PTSD.  Although 
further instructions to the RO will be set out in the Remand 
below, the veteran is reminded that once the RO issues the 
statement of the case addressing this issue, his substantive 
appeal must be received either within 60 days of the date of 
the statement of the case or within one year of the November 
2001 rating decision, whichever is later. 

Finally, the Board notes that in the April 2002 Appellant's 
Brief submitted by the veteran's representative, a claim for 
service connection for alcoholism, as secondary to PTSD has 
been raised.  That matter has not been developed on appeal, 
and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.  

2.  There is no medical evidence showing that the veteran 
currently has a skin disability.

3.  Liver cirrhosis and liver cancer were first shown many 
years after service, and a link between a liver disorder and 
service has not been demonstrated by any competent evidence.  

4.  The veteran's right eye area scar is not shown to produce 
a marked and unsightly deformity of the eyelid; to be poorly 
nourished or repeatedly ulcerate; or otherwise affect the 
functioning of the veteran's eye.


CONCLUSIONS OF LAW

1.  A skin disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. 
§ 3.303 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

2.  A liver disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001), 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

3.  The criteria for an increased initial rating for the 
residuals of a fragment wound above the right are not met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 and Supp. 2001); 38 C.F.R. §§  4.1, 4.2, 4.7, 
Diagnostic Codes 7800, 7803, 7804 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that the VA's duties, as set out in the VCAA, have been 
fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  In this regard, the Board notes that the rating 
actions promulgated during the appeal period that were 
provided the veteran, as well as the statements of the case, 
and supplemental statements of the case sent to him, 
essentially notified the veteran of the evidence required to 
grant his claims and of the information and evidence needed 
to substantiate them.  Thus, the notification requirements of 
the VCAA have been satisfied, and there is no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A.  As to this duty to assist, it is 
observed that the veteran's service medical records have been 
associated with the claims file, his relevant post service 
treatment records have been obtained, and the veteran has 
been examined for VA purposes on a number of occasions in 
connection with his appeal.  Moreover, the veteran has not 
made the Board aware of any other pertinent medical evidence 
that could be obtained.  As such, the Board finds that, as 
with the notice requirements of the VCAA, the development 
requirements of that law also have been met.  Under these 
circumstances, the Board may proceed to address the merits of 
the veteran's claim.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In addition, when a disease is 
first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
38 C.F.R. § 3.303.  Service connection for liver cirrhosis 
may be presumed if it became manifest to a degree of 10 
percent disabling during the veteran's first year after 
separation from service. 38 U.S.C.A. § 1101, 1112, 1113; 
38 C.F.R. § § 3.307, 3.309.  


Skin Disability

A review of the veteran's service medical records reflects 
that in May 1968, he was treated for a rash that was 
considered to be a result of measles.  The veteran also was 
treated for groin tinea in November 1968, and it appears that 
he was treated for tinea of the feet in January and February 
1969.  (The handwriting for the entries dated in January and 
February 1969 are difficult to read, making it difficult to 
be certain that treatment at those times were for skin 
problems.)  At the time the veteran was examined in 
connection with his discharge from service, however, his skin 
was normal upon clinical evaluation.  

Post service records reflect that when the veteran was 
examined for VA purposes in December 1990, his skin was 
normal.  Similarly, when examined for VA purposes again in 
November 1991, it was specifically noted that there was no 
skin dermatosis or rashes observed on any part of the body.  
A private examination conducted in December 1999 revealed 
that the skin was "within normal limits," and indeed, there 
is no post service medical record on which the veteran has 
been diagnosed to have a skin disability.  Likewise, the 
veteran has not identified any record which could be obtained 
that would show the presence of any current skin disability.  

One of the basic tenets of a claim for service connection is 
competent evidence of the claimed disability.  A condition 
such as a skin disability would have to be shown by medical 
diagnosis.  See Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992).  Here, the veteran has not identified any source from 
which records could be obtained showing a diagnosis of any 
skin disability, and as set forth above, when he was examined 
for VA purposes in connection with his current claim, no 
pertinent diagnoses were entered.  Although the veteran was 
treated for skin rashes in service, because his skin was 
normal at the time he was discharged from service and there 
has been no competent evidence presented that shows the 
presence of any skin disability since service, it must be 
concluded that those in-service rashes were acute and 
transitory occurrences.  Simply stated, the information and 
evidence of record in this case fails to show that the 
veteran has the disability (a skin disability) for which 
service connection is now sought.  In the absence of medical 
evidence reflecting the current presence of the claimed 
disability, the appeal in this regard is denied.  


Liver Disability

As set forth above, service connection for a particular 
disability may be granted if it is shown to have been 
incurred in service, or, if it pre-existed service, was 
aggravated by service.  This is commonly referred to as 
direct service connection.  Another theory of entitlement to 
this benefit is often referred to as secondary service 
connection.  This contemplates the situation where a 
disability is proximately due to or the result of a service 
connected disability.  (See 38 C.F.R. § 3.310.)  The Board 
mentions this in the context of this claim because, as 
described in the Introduction to this decision, the veteran's 
representative has raised a claim for service connection for 
alcoholism as secondary to PTSD.  He presumably did this 
because of the large number of entries in the veteran's 
medical records that reflect the veteran's liver cirrhosis is 
due to alcoholism.  Thus, if alcoholism were service 
connected, the veteran's liver cirrhosis would also be 
service connected under the provisions of 38 C.F.R. § 3.310.  
Obviously, the RO has not yet had an opportunity to consider 
the veteran's claim for service connection for alcoholism, 
and the extent to which this may impact the current claim for 
service connection for a liver disorder.  In view of that, 
the Board will only address in this decision the veteran's 
claim for service connection for a liver disability on a 
direct basis.  

A review of the veteran's service medical records in this 
case fails to show any on which a liver disability was 
diagnosed or suspected.  Likewise, the report of the 
examination conducted in connection with the veteran's 
discharge from service revealed that there were no 
abnormalities noted on clinical evaluation.  In 1990, the 
veteran first submitted a claim for disability benefits based 
on liver disability, and when he was examined in connection 
with this claim, it was concluded that he probably had 
cirrhosis of the liver.  A biopsy would apparently have 
confirmed this, but that was not considered an appropriate 
test to undergo at that time, because of certain findings 
from the blood samples that were taken.  Subsequently dated 
treatment records, however, consistently confirm a diagnosis 
of cirrhosis, and where an opinion as to the cause of that 
disorder is given, that is consistently shown to be alcohol 
abuse, rather than to any events or circumstances of service.  

As to any other cause for this disability, the Board notes 
that the veteran has contended that it is a result of malaria 
he contracted in service, and it must be acknowledged that 
his military records confirm treatment for that disease.  The 
veteran, however, is not shown to have any medical expertise 
(he apparently was a plumber by trade), that would make him 
competent to offer any meaningful conclusions regarding the 
cause of his illness.  See Layno v. Brown 6 Vet.App. 465 
(1994); Grottveit v. Brown, 5 Vet.App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet.App492 (1992).  In addition, it is not 
indicated that any of the physicians treating the veteran 
were of the opinion that his illness was caused in some way 
by malaria, and there has been no suggestion that any medical 
treatise or other competent authority supports this 
contention.  Similarly, as set forth above, the Board's 
review of the record fails to show any report on which a 
medical professional treating the veteran expressed support 
for the contention.  

Since the only competent evidence of record relates the cause 
of the veteran's cirrhosis to alcohol abuse, rather than to 
some incident in service, the Board finds no basis to support 
the conclusion that the veteran's liver cirrhosis was 
incurred in service.  Accordingly, service connection for 
liver cirrhosis on a direct basis is denied.  

In reaching this decision, the Board notes that at the time 
the veteran initiated his claim for benefits due to a liver 
disorder, the only liver disorder he had was cirrhosis.  In 
2000, however, the record shows that the veteran was also 
diagnosed with liver cancer.  Obviously, his 1990 claim could 
not have contemplated disability benefits for cancer, because 
the claim pre-dated the diagnosis by 10 years.  Since this 
particular disability arose during the pendency of the 
appeal, however, and the veteran's contentions have been 
phrased in such a way as they may included any liver 
disability, it is appropriate to consider the veteran's claim 
as including liver cancer.  

By having stated the reason that this claim may be considered 
to include liver cancer, the Board has provided the essential 
explanation as to why service connection on a direct basis is 
not warranted for this disease.  As indicated, liver cancer 
was first diagnosed in 2000, approximately 30 years after the 
veteran's discharge from service.  Further, there is no 
medical record indicating that the veteran's cancer was in 
any way linked to the veteran's military service, and indeed, 
the veteran himself has made no such contentions.  
Accordingly, service connection for liver cancer on a direct 
basis is not warranted.  

It is also appropriate to comment at this juncture that the 
post service medical records associated with the claims file 
all date from 1990 and thereafter.  Significantly, some of 
the entries set out in these records suggest that the veteran 
may actually have been first treated for cirrhosis sometime 
in the 1980's.  The veteran, however, has not indicated that 
he believes these records should be obtained.  Further, 
because these entries do not suggest that any earlier records 
would contradict the conclusion that the veteran's cirrhosis 
was due to alcohol abuse, and any such treatment would still 
be far more than one year after the veteran's discharge from 
service, no useful purpose would be served by attempting to 
obtain these records of treatment at this time.


Residuals of a Fragment Wound Above the Right Eye

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

The record in this case shows that in October 1968, the 
veteran sustained what was described as a small fragment 
wound over the right eye.  The only treatment required, 
however, was cleansing and dressing, and the veteran was 
returned to duty.  A couple of days later, the wound was 
checked, at which time the veteran complained of pain about 
the right eye, but he was again simply returned to duty.  
Thereafter, no further entries were made in the record 
concerning this wound, and no abnormalities were noted on the 
veteran's head, face, or eyes when he was examined in 
connection with his discharge from service in 1970.  

The veteran first submitted a claim for benefits for this 
particular fragment wound in 1991.  Shortly thereafter, he 
was examined for VA purposes.  The report of this 
examination, dated in November 1991, revealed that the 
veteran complained that he could feel particles of foreign 
bodies at his right forehead, but that there was no pain or 
discomfort associated with them.  On physical inspection, the 
examiner described "a palpable probable 2 mm. particles, 
moveable, nonpainful at the upper portion of the right eye, 
frontal area."  He also specifically noted that there was no 
pain or discomfort during palpation of the foreign bodies and 
that the veteran's visual acuity was 20/20 bilaterally 
without lenses. 

In a December 1991 rating action, the RO granted service 
connection for the residuals of the fragment wound above the 
right eye, but assigned a non-compensable disability 
evaluation.  The veteran disagreed with the evaluation 
assigned for his right eye area scar, resulting in the 
current appeal.  

Not longer after this decision, the veteran was examined 
again for VA purposes.  The report of this examination, dated 
in September 1992, revealed that the veteran complained of 
pain at the site of the scar which was in the right 
supraorbital area and described as healed, but measuring 1 
and 1/2 inches.  An X-ray revealed a solitary 1-mm by 3-mm 
metallic foreign body over the right lateral supraorbital 
area, and the examiner also apparently considered it tender 
to the touch.  The diagnosis entered was "Foreign body right 
supraorbital area."  

Subsequently dated treatment records contain neither further 
complaints relating to this particular scar nor any 
descriptions of it, although at his hearing in 2000, the 
veteran again repeated that the scar hurt when he touched it.  
In this regard, the Board does note that the veteran 
currently is shown to have significantly diminished visual 
acuity in his right with some records dated in December 1999 
characterizing him as blind in that eye.  There is no 
suggestion, however, that this is considered to be related to 
the shrapnel injury above the right eye the veteran sustained 
in service.  Rather, these problems all followed a right eye 
puncture wound that the veteran incurred in 1995.

Pursuant to Diagnostic Code 7800 slightly disfiguring scars 
of the head, face or neck are assigned a non-compensable 
evaluation.  When any such scars are moderately disfiguring, 
a 10 percent rating is assigned.  When severe, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips or auricles, a 30 percent rating is assigned.  
Diagnostic Code 7803 provides that superficial scars that are 
poorly nourished with repeated ulceration warrant a 10 
percent rating.  Similarly, pursuant to Diagnostic Code 7804, 
superficial scars that are tender and painful on objective 
demonstration warrant a 10 percent disability evaluation.  
The 10 percent ratings under Diagnostic Code 7803 and 7804 
are the highest ratings under these codes.  Diagnostic Code 
7805 provides that scars also may be evaluated to the extent 
of limitation of function of the part affected by the scar.  

Under the circumstances described above, there is no basis 
for assigning a disability evaluation for the veteran's eye 
area scar in excess of the 10 percent rating currently in 
effect.  The veteran already is assigned the maximum 
evaluation for a scar that is tender and painful on objective 
demonstration, and there is no suggestion that the scar 
produces a marked and unsightly deformity of the eyelid, is 
poorly nourished or repeatedly ulcerates, or otherwise 
affects the functioning of the veteran's eye.  Accordingly, 
the criteria for an evaluation in excess of 10 percent for 
the veteran's scar are not met, and his appeal is denied.


ORDER

Service connection for a skin disability is denied.  

Service connection for a liver disability on a direct basis 
is denied.  

Entitlement to an increased initial rating for the residuals 
of a fragment wound above the right eye, is denied.


REMAND

As mentioned in the Introduction to this decision, the claims 
file reflects that in November 2001, the veteran expressed 
his disagreement with the August 2001 decision to confirm the 
50 percent evaluation for PTSD.  It therefore becomes 
necessary for the veteran to be issued a statement of the 
case with respect to this issue, in order to give him an 
opportunity to perfect an appeal with respect to it. 
[Applicable criteria provides that a perfected appeal to the 
Board of a particular decision entered by a Department of 
Veterans Affairs regional office consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).]

Assuming that it is the veteran's desire to pursue an appeal 
of the claim for an increased rating, the issuance of a 
statement of the case must be accomplished in order for the 
Board to acquire jurisdiction over it.  See Godfrey v. Brown, 
7 Vet.App. 398 (1995) (wherein the Court held that, where a 
claim has been placed in appellate status by the filing of a 
notice of disagreement and it does not appear that the RO has 
acted upon it, the Board must remand the claim to the RO for 
preparation of a statement of the case as to that claim, lest 
the claimant be denied the opportunity to perfect an appeal 
as to the issue in dispute).  Accordingly, it will be 
necessary for the Board to remand this matter concerning the 
veteran's increased rating claim to the RO for preparation of 
a statement of the case in order to provide the veteran with 
the opportunity to perfect an appeal regarding it.

Under the circumstances described above, the matters 
regarding an increased rating for PTSD is remanded to the RO 
for the following:  

The veteran should be provided a statement of the 
case (SOC) regarding a claim for an increased 
rating for PTSD.  The SOC should address all 
aspects of that claim, including the applicable 
schedular criteria for evaluating its impairment.  
Further, the veteran should be advised that, if he 
wishes the Board to address this claim, he must 
submit a timely substantive appeal in response to 
the supplemental statement of the case.  

No action is required of the veteran until he is informed, 
although he has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



